Citation Nr: 0510103	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  03-21 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran had recognized guerilla service from April 10, 
1945, to January 23, 1946.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 determination 
by the Manila Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified before a 
Hearing Officer at the RO in March 2004.  

In April 2005, the Board granted the veteran's motion to 
advance the appeal on the docket for good cause shown under 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2004).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the veteran had recognized guerilla service from April 
10, 1945, to January 23, 1946.  


CONCLUSION OF LAW

The criteria for VA nonservice-connected pension benefits 
have not been met.  
38 U.S.C.A. §§ 101(2), 107(a), 1521, (West 2002); 38 C.F.R. 
§§ 3.1, 3.40, 3.41, 3.203 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

This case turns on statutory interpretation.  See Smith v. 
Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law 
as mandated by statute, and not the evidence, is dispositive 
of this appeal, it would appear that the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought).  

At any rate, even if VCAA notice provisions are applicable, 
the appellant in this case was provided with appropriate VCAA 
notice in June 2003.  Moreover, VCAA assistance obligations 
were met as to this claim for pension benefits when VA 
verified the veteran's service.  

II.  Analysis

A veteran of a period of war who meets the service 
requirements and who is permanently and totally disabled from 
nonservice-connected disability, not the result of the 
veteran's willful misconduct, is entitled to pension.  38 
U.S.C.A. § 1521(a).  The term veteran means a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  See 38 U.S.C.A. § 101(2) (West 2002); see 
also 38 C.F.R. § 3.1(d) (2004).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11 and 13 of this title.  See 38 U.S.C.A. § 107(a) 
(West 2002).  See also Cacalda v. Brown, 9 Vet. App. 261, 264 
(1996).

Put another way, persons with service in the Philippine 
Commonwealth Army, USAFFE, including the recognized 
guerrillas, or service with the new Philippine Scouts under 
Public Law 190, 79th Congress shall not be deemed to have 
been in active military service with the Armed Forces of the 
United States for the purpose of establishing entitlement to 
nonservice-connected disability pension.  See 38 U.S.C.A. § 
107; 38 C.F.R. § 3.40(b), (c), (d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces." Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  See 
also 38 C.F.R. § 3.203.  

In the instant case, the National Personnel Records Center 
(NPRC) twice provided verification (MPRC Form 1-632) of the 
veteran's military service, in September 1996 and again in 
July 2003.  His verified service was shown to be with the 
recognized guerilla service from April 10, 1945, to January 
23, 1946.  

The appellant does not dispute his verified service as a 
recognized guerilla.  Rather, he testified in March 2004 that 
his friends were receiving pension benefits from the United 
States government and that he too would like to receive such 
benefits.  However, as noted above under Section 107(a), the 
veteran's recognized service from April 1945 to January 1946 
falls into the service period that has been deemed not to be 
active military service, and therefore this service does not 
entitle him to non-service-connected pension benefits.  
Cacalda at 264, supra.  

While the Board in no way disputes the valuable service that 
the veteran provided to the U.S. Armed Forces of the United 
States during his recognized guerilla service, there is no 
legal basis on which the veteran's claim for pension benefits 
can be based.  The Board is bound by 38 U.S.C.A. § 107(a), 
and therefore has no choice but to deny the veteran's pension 
claim.  See 38 U.S.C.A. §§ 501(a), 7104(c) (West 2002); 38 
C.F.R. § 19.5 (2004).  As the law, and not the evidence, is 
dispositive, the appeal is denied due to the absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Eligibility for nonservice-connected pension benefits is 
denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


